DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “the current limiter is configured to correct the calculation value of the limit variable to a value at which the motor current has difficulty in arriving upon the determination that the motor current is in the less-response situation to change of the command current”, on lines 2-5 of claim 4, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “64” has been used to designate all of limitations “the current limiter”, “a supply power calculator” and “a target power calculator” which are recited in claim 7.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 3 and 5 is objected to because of the following informalities:  
For claim 3, the recitation “the e command current”, on line 3, should be changed to –the command current--.
For claim 5, the recitation “the current limiter is configured to determine to limit the value of the command current”, on lines 7-8, should be changed to –the current limiter is configured to determine the value of the command current--.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claim 4 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 4 refers to “the current limiter is configured to correct the calculation value of the limit variable to a value at which the motor current has difficulty in arriving upon the determination that the motor current is in the less-response situation to change of the command current”, on lines 2-5. However, the specification and drawing do not describe the current limiter is configured to correct the calculation value of the limit variable to a value at which the motor current has difficulty in arriving upon the determination that the motor current is in the less-response situation to change of the command current (emphasis added).
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 is indefinite because the structural recitation such as “The motor driving device according to claim 1, further comprising: a supply power calculator configured to calculate actual supply power to be actually supplied to the motor, based on the motor current; and a target power calculator configured to calculate target power to be supplied to the motor, based on the value of the command current” (emphasis added) is unclear. The “a supply power calculator” and the “a target power calculator” are further elements which are not supported by specification and drawing. For example, the paragraphs [0186] and [0187] of the present publication disclose that a supply power calculator and a target power calculator as parts of the current limiter.  Correction and/or clarification is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5, 12 and 13 are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Takatsuka et al. (hereinafter Takatsuka, US 2004/0026161 A1).
For claim 1, Takatsuka discloses a motor driving device for controlling, based on a variable command current, a motor current to be supplied to a motor to thereby drive the motor (Figs. 2-3 of Takatsuka disclose a motor driving device 7 for controlling, based on a variable command current 
a current detector configured to detect a value of the motor current (Fig. 3 of Takatsuka discloses a current detector 107 configured to detect a value of the motor current – see Takatsuka, Fig. 3, paragraph [0063], last three lines);
a limit variable calculator configured to calculate a calculation value of a limit variable for limiting the command current (Figs. 3 and 7-8 of Takatsuka disclose a limit variable calculator 108 configured to calculate a calculation value “maximum current limit value” of a limit variable for limiting the command current Im1 – see Takatsuka, Figs. 3 and 7-8, paragraphs [0064], lines 1-5; [0068] and [0072]-[0074]);
a determiner configured to determine, based on a relationship between the value of the motor current and the calculation value of the limit variable, whether the motor current is in a less-response situation to change of the command current (Figs. 3 and 9 of Takatsuka disclose a determiner 109 configured to determine, based on a relationship between the value of the motor current Imd and the calculation value “maximum current limit value” of a limit variable, whether the motor current is in a less-response situation to change of the command current – see Takatsuka, Figs. 3 and 9, paragraphs [0064] and [0068]); and
a current limiter configured to determine whether to limit a value of the command current based on the calculation value of the limit variable in accordance with a result of the determination of whether the motor current is in the less-response situation to change of the command current (Figs. 3 and 5 of Takatsuka discloses a current limiting unit 105 and maximum current limit value calculation unit 109 which altogether constitute a current limiter 105, 109 configured to determine whether to limit a value of the command current Im1 based on the calculation value “maximum current limit value” of the limit variable in accordance with a result of the determination of whether the motor current is in the less-response 
For claim 2, Takatsuka discloses the motor driving device according to claim 1, wherein:
the current limiter is configured to determine to limit the value of the command current to the calculation value of the limit variable and correct the value of the command current to the calculation value of the limit variable upon the determination that the motor current is not in the less-response situation to change of the command current (Figs. 3 and 12 of Takatsuka disclose the current limiter 105, 109 which is configured to determine to limit the value of the command current Im1 to the calculation value “maximum current limit value”  of the limit variable  and correct the value of the command current to the calculation value of the limit variable upon the determination that the motor current is not in the less-response situation to change of the command current – see Takatsuka, Figs. 3 and 12, paragraphs [0063]-[0064]; [0068]; [0099] and [0108]).
For claim 3, Takatsuka discloses the motor driving device according to claim 2, wherein:
the current limiter is configured to determine not to limit the value of the e command current and correct the calculation value of the limit variable upon the determination that the motor current is in the less-response situation to change of the command current (Fig. 3 of Takatsuka discloses the current limiter 105, 109 which is configured to determine not to limit the value of the command current Im1 and correct the calculation value “maximum current limit value”  of the limit variable  and correct the value of the command current to the calculation value of the limit variable upon the determination that the motor current is in the less-response situation to change of the command current – see Takatsuka, Figs. 3 and 12, paragraphs [0063]-[0064] and [0068]).
For claim 5, Takatsuka discloses the motor driving device according to claim 1, further comprising:
a command current calculator configured to calculate the value of the command current based on a predetermined physical input signal correlative to the command current (Fig. 3 of Takatsuka discloses 
the current limiter is configured to determine to limit the value of the command current, and limit the value of the command current based on change of the input signal upon the determination that the motor current is in the less-response situation to change of the command current (Fig. 3 of Takatsuka discloses the current limiter 105, 109 which is configured to determine to limit the value of the command current Im1, and limit the value of the command current based on change of the input signal VSP and TRQ upon the determination that the motor current is in the less-response situation to change of the command current – see Takatsuka, Fig. 3, paragraphs [0063]-[0064] and [0068]).
For claim 12, Takatsuka discloses a steering system (Fig. 1 of Takatsuka discloses a steering system  -- see Takatsuka, Figs. 1-2, paragraphs [0003], [0056] and [0058]) comprising:
a motor (Figs. 1-3 disclose a motor 6 – see Takatsuka, Figs. 1 and 3, paragraph [0057], lines 7-8); and
a motor driving device for controlling, based on a variable command current, a motor current to be supplied to the motor to thereby drive the motor (Figs. 2-3 of Takatsuka disclose a motor driving device 7 for controlling, based on a variable command current Im1, a motor current Imd to be supplied to a motor 6 to thereby drive the motor 6 – see Takatsuka, Figs. 2-3, paragraphs [0009], [0059] and [0063]), the motor driving device comprising:
a current detector configured to detect a value of the motor current (Fig. 3 of Takatsuka discloses a current detector 107 configured to detect a value of the motor current – see Takatsuka, Fig. 3, paragraph [0063], last three lines);
a limit variable calculator configured to calculate a calculation value of a limit variable for limiting the command current (Figs. 3 and 7-8 of Takatsuka disclose a limit variable calculator 108 configured to 
a determiner configured to determine, based on a relationship between the value of the motor current and the calculation value of the limit variable, whether the motor current is in a less-response situation to change of the command current (Figs. 3 and 9 of Takatsuka disclose a determiner 109 configured to determine, based on a relationship between the value of the motor current Imd and the calculation value “maximum current limit value” of a limit variable, whether the motor current is in a less-response situation to change of the command current – see Takatsuka, Figs. 3 and 9, paragraphs [0064] and [0068]); and
a current limiter configured to limit a value of the command current based on the calculation value of the limit variable in accordance with a result of the determination of whether the motor current is in the less-response situation to change of the command current (Figs. 3 and 5 of Takatsuka discloses a current limiting unit 105 and maximum current limit value calculation unit 109 which altogether constitute a current limiter 105, 109 configured to limit a value of the command current Im1 based on the calculation value “maximum current limit value” of the limit variable in accordance with a result of the determination of whether the motor current is in the less-response situation to change of the command current – see Takatsuka, Figs. 3 and 5, paragraphs [0063]-[0064] and [0068]).
For claim 13, Takatsuka discloses the steering system according to claim 12, wherein:
the determiner is configured to determine more easily that the motor current is in the less-response situation to change of the command current as a rate of change in an amount of driver’s steering operation becomes higher (Figs. 3-6 of Takatsuka disclose the determiner 109 which is configured to determine more easily that the motor current is in the less-response situation to change of the command current Im1 as a rate of change in an amount of driver’s steering operation becomes higher – see takatsuka, Figs. 3-6, paragraphs [0063]-[0070]).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Takatsuka et al. (hereinafter Takatsuka, US 2004/0026161 A1).
For claim 4, Takatsuka discloses the motor driving device according to claim 3, wherein:
the current limiter is configured to correct the calculation value of the limit variable to a value at which the motor current has difficulty in arriving upon the determination that the motor current is in the less-response situation to change of the command current (Fig. 3 and 6-8 of Takatsuka disclose the current limiter 105, 109 which is configured to correct the calculation value “maximum current limit value” of the limit variable to a value upon the determination that the motor current is in the less-response situation to change of the command current – see Takatsuka, Figs. 3 and 6-8, paragraphs [0064] and [0068]. It is noted that Takatsuka discloses correcting the calculation value of the limit variable to a value which is silent at which the motor current has difficulty in arriving. However, Takatsuka discloses correcting the calculation value of the limit variable to a value at which the motor coefficient set for calculation of the maximum current limit value in accordance with the temperature has difficulty in arriving to occur overheating of the motor (see Takatsuka, Fig. 8, paragraph [0073]-[0074]). Furthermore, the motor 
For claim 14, Takatsuka discloses a motor driving device for controlling, based on a variable command current, a motor current to be supplied to a motor to thereby drive the motor (Figs. 2-3 of Takatsuka disclose a motor driving device 7 for controlling, based on a variable command current Im1, a motor current Imd to be supplied to a motor 6 to thereby drive the motor 6 – see Takatsuka, Figs. 2-3, paragraphs [0009], [0059] and [0063]), the motor driving device comprising:
a current detector configured to detect a value of the motor current (Fig. 3 of Takatsuka discloses a current detector 107 configured to detect a value of the motor current – see Takatsuka, Fig. 3, paragraph [0063], last three lines);
a limit variable calculator configured to calculate a calculation value of a limit variable for limiting the command current (Figs. 3 and 7-8 of Takatsuka disclose a limit variable calculator 108 configured to calculate a calculation value “maximum current limit value” of a limit variable for limiting the command current Im1 – see Takatsuka, Figs. 3 and 7-8, paragraphs [0064], lines 1-5; [0068] and [0072]-[0074]);
a second determiner configured to determine, based on a relationship between the value of the motor current and the calculation value of the limit variable, whether the motor current is in a less-response situation to change of the command current (Figs. 3 and 9 of Takatsuka disclose a second determiner 109 configured to determine, based on a relationship between the value of the motor current Imd and the calculation value “maximum current limit value” of a limit variable, whether the motor 
Takatsuka is silent for disclosing a first determiner configured to determine whether an absolute value of the value of the command current is larger than an absolute value of the value of the limit variable.
However, Takatsuka discloses the current limiter which is configured to determine whether an absolute value of the value of the command current is larger than an absolute value of the value of the limit variable (Fig. 5 of Takatsuka discloses the current limiter including select lower value which is configured to determine whether an absolute value of the value of the command current is larger than an absolute value of the value of the limit variable – see Takatsuka, Fig. 5, paragraph [0068]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to disclose detail the select lower value of Takatsuka to include a first determiner to determine whether an absolute value of the value of the command current is larger than an absolute value of the value of the limit variable for purpose of controlling the motor control system accurately.
Takatsuka discloses a current limiter configured to determine whether to limit the command current to the calculation value of the limit variable in accordance with a first result of determination by the first determiner and a second result of determination by the second determiner (Figs. 3 and 5 of Takatsuka discloses a current limiting unit 105 and maximum current limit value calculation unit 109 which altogether constitute a current limiter 105, 109 configured  to determine whether to limit the command current to the calculation value “maximum current limit value” of the limit variable in accordance with a first result of determination by the first determiner and a second result of determination by the second determiner – see Takatsuka, Figs. 3 and 5, paragraphs [0063]-[0064] and [0068]).
Claims 6 and 11 is rejected under 35 U.S.C. 103 as being unpatentable over Takatsuka et al. (hereinafter Takatsuka, US 2004/0026161 A1) in view of Kobayashi et al. (hereinafter Kobayashi, US 2008/0047776 A1).
For claim 6, Takatsuka discloses the motor driving device according to claim 1, wherein:
the determiner is configured to determine whether the motor current is in the less-response situation to change of the command current (Figs. 3 and 6-8 of Takatsuka discloses the determiner 109 which is configured to determine whether the motor current is in the less-response situation to change of the command current -- see Takatsuka, Fig. 3, paragraphs [0064], [0068] and [0074]-[0075]).
Takatsuka is silent for disclosing the command current as a function of a deviation amount of the motor current with respect to the calculation value of the limit variable.
However, Kobayashi discloses the command current as a function of a deviation amount of the motor current with respect to the calculation value of the limit variable (Figs. 1, 3 and 10 of Kobayashi disclose the command current I as a function of a deviation amount of the motor current Im/id,iq with respect to the calculation value of the limit variable Iref1/idref,iqref via adder 32/325,326 – see Kobayashi, Figs. 1, 3 and 10, paragraph [0057]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify teaching of Takatsuka to incorporate teaching of Kobayashi for purpose of controlling the motor control system accurately.
For claim 11, Takatsuka discloses all limitation as applied to claim 1 above. Takatsuka is silent for disclosing a storage that stores information indicative of the value of the command current being limited by the current limiter. However, Kobayashi discloses similar driving device as Takatsuka. Kobayashi discloses a storage that stores information indicative of the value of the command current being limited by the current limiter (see Kobayashi, Fig. 1, paragraphs [0049] and [0052]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify .
Allowable Subject Matter
Claims 8-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
For claim 8, the prior art of record fails to disclose, reasonably suggest, or render obvious, in combination with all the given limitations, the motor driving device comprising a determiner, wherein the determiner is configured to:
obtain:
a rate of increase of the command current; 
an angular velocity of the motor; and 
an angular acceleration of the motor; and 
change a possibility of the motor current being in the less-response situation in accordance with at least one of the rate of increase of the command current, the angular velocity of the motor, and the angular acceleration of the motor.
For claim 9, the prior art of record fails to disclose, reasonably suggest, or render obvious, in combination with all the given limitations, the motor driving device comprising a current limiter, wherein: 
the current limiter is configured to:
determine, based on the relationship between the value of the motor current and the calculation value of the limit variable, whether the motor current, which has been in the less-response situation, is returned to a normal-response situation to change of the command current; and
set the value of the limit variable to a selected one of the value of the motor current and the calculation value of the limit variable as an initial value such that an absolute value of the selected one of 
Claim 10 is allowed because it depend on claim 9.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAI T DINH whose telephone number is (571)270-3852.  The examiner can normally be reached on (571)270-3852.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on (571)272-2060.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THAI T DINH/Primary Examiner, Art Unit 2846